—Judgment unanimously affirmed. Memorandum: County Court did not abuse its discretion in denying defendant’s request to file a late notice of alibi. Defendant did not give a reasonable explanation for failing to *1009comply with CPL 250.20 (1) and waiting until the day of jury selection to inform the People of alibi witnesses (see, People v Watson, 269 AD2d 755, lv denied 95 NY2d 806; People v Millio, 226 AD2d 1071, lv denied 88 NY2d 990; People v Bernard, 210 AD2d 419, lv denied 85 NY2d 906). The court also did not abuse its discretion by its Sandoval ruling. The fact that the prior crime was similar to one of the crimes charged does not preclude its use (see, People v Pavao, 59 NY2d 282, 292). The record establishes that the court properly balanced the probative value of that theft-related crime against the potential for undue prejudice (see, People v Laraby, 219 AD2d 817, lv denied 88 NY2d 849, 937; see also, People v Grey, 259 AD2d 246, 250, lv denied 94 NY2d 880). (Appeal from Judgment of Monroe County Court, Connell, J. — Robbery, 1st Degree.) Present— Pigott, Jr., P. J., Pine, Hayes, Wisner and Kehoe, JJ.